DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In the amendment filed 03/05/2021, the following has occurred: claims 32, 35, 43 and 46 have been amended. Claims 36, 39-42 and 47 have been canceled.  Claims 32-35, 37-38, 43-46 and 48-52 are pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks filed 03/05/2021, with respect to claims have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 32-35, 37-38, 43-46 and 48-52 have been withdrawn. 
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive as they pertain to the 35 USC 103 rejections. 

Applicant argues as follows:
Applicant respectfully submits Loh and Kranzley, taken either alone or in any reasonable combination, fail to teach or suggest upon processing of a payment transaction from a holder of the payment device to the merchant, 
In the Office Action, the Examiner acknowledges that Loh does not disclose performing the issuer update on the payment device using the device reader, wherein the issuer update transmits data from an issuer of the payment account to the payment device. See Office Action, page 17. The Examiner asserts that Kranzley teaches these features. Applicant respectfully disagrees.
Nowhere does Kranzley disclose or suggest “an issuer update,” as recited in Applicant’s claim 32. Applicant submits that claim 32 recites, among other things, two separate features: (i) a payment transaction, that includes transfer of funds from the payment device to the merchant, and (ii) an issuer update, that includes transfer of data from the issuer computer to the payment device.
Kranzley discusses a load transaction that includes transfer of funds from the issuer to the payment device. The Office Action appears to be merging Applicant’s claimed payment transaction and issuer update into a single concept (i.e. the load transaction) in Kranzley. Applicant amends claim 32 to clarify that the issuer update occurs after processing of the payment transaction. On the other hand, in Kranzley, the payment transaction itself is the load transaction (also the alleged issuer update). Therefore, Kranzley does not teach or suggest upon processing of a payment transaction from a holder of the payment device to the merchant, performing the issuer update, as recited in Applicant’s amended claim 32. Accordingly, Kranzley fails to cure the shortcomings of Loh with respect to upon processing of a payment transaction from a holder of the payment device to the merchant, performing the issuer update on the payment device using the device reader, wherein the issuer update transmits data from an issuer of the payment account to the payment device, wherein the issuer update configures a function of the payment device, as recited in Applicant’s amended claim 32.
The above argument is not found to be persuasive.
Applicant‘s argument “issuer update occurs after processing of the transaction” is not in the claims. 
 Kranzley discloses in some embodiments, the issuer's ARPC response is presented to the chip and validated prior to the user's PIN being presented to the chip and validated. Update of the pre-authorized off-line amount only occurs after the successful verification of the PIN. In some embodiments, cardholder's PIN is sent to the contactless payment device first but is not verified (any indication of correctness of the PIN is not given) until after the ARPC response is subsequently sent to the contactless payment device and successfully verified—only then is the PIN verified and if correct, the pre-authorized off-line amount updated. In still further embodiments, the cardholder's PIN and the issuer's APRC response are sent to the chip of the contactless payment device 102 at the same time but the contactless chip only verifies the correctness of the PIN after the successful verification of the issuer's ARPC response and then only updates the pre-authorized off-line amount if the PIN is correct. [0055]
Examiner interprets the cited paragraph of Kranzley to disclose issuer updates after the verification of the issuer authorization response cryptogram used by the payment device to validate the authenticity of the payment device issuer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 32-38 and 43-49 are rejected on the ground of nonstatutory double patenting over claims 1,3-7,9-10,12-15,17-18,20,22-25 and 28 of U.S. Patent No. 8630914.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US Patent 8630914 are directed to updating electronic data items.

Application 15/695568 (mapped 32-38)
Patent 9824355 (mapped 1,6-7, 9-10)
Claims 32-38 are rejected on the grounds of nonstatutory double patenting over claims 1, 6-7, 9-10 of Patent 9824355 and in further in view of Loh et al (PGPub 2009/0143104).



32.    (Previously Presented) A method of conducting a payment transaction, comprising:
detecting a presence of a device reader using a wireless communications technology of a payment device, wherein the payment device includes a contactless element that communicates and transfers data using the wireless communications technology;
receiving, by the payment device, data or a command from the device reader to trigger activation of a payment application installed on a memory of the payment device;
transferring, by the payment device, data identifying a payment account or consumer associated with the payment device for conducting a transaction;
receiving, by the payment device, a command or a script from the device reader for performing an issuer update on the payment device; and
performing the issuer update on the payment device using the device reader, wherein the issuer update transmits the data received from the issuer to the payment device.
1. (Currently Amended) A method of conducting a payment transaction, comprising:
detecting a presence of a payment device using a wireless communications technology of a device reader, wherein the payment device includes a contactless element that communicates and transfers da ta using wireless communications technology, the presence of the payment device launches a payment application installed on a memory of the payment device:

transferring, by the device reader, data or a command to the payment device to trigger activation of the payment application installed on the memory of the payment device;

receiving, by the device reader, data identifying a payment account or consumer associated with the payment device;

determining, by the device reader, that an interaction with the payment device or the consumer is required prior to a performance of the payment transaction;

determining, by the device reader, that the interaction has been performed;

after determining that the interaction has been performed, detecting the presence of the payment device using the wireless communications technology of the device reader;

 performing, by the device reader, the payment transaction;

 and receiving a message from issuer of the payment account after performing the transaction, the message including data to be transmitted to the payment device,

determining that an interaction with the payment device is required based on the received message from the issuer;

requesting that the payment device be presented to the device reader; and performing an issuer update on the payment device using the device reader, wherein the issuer update transmits the data received from the issuer to the payment device, wherein the issuer update includes identification data to confirm authenticity of the issuer.
33.    (Previously Presented) The method of claim 32, further comprising, upon transferring the data identifying the payment account or consumer associated with the payment device:
receiving, by the payment device, data from the device reader to update data stored on the payment device, the updating including updating a transaction record stored in the device or setting a counter value.

34.    (Currently Amended) The method of claim 32, further comprising: prior to performance of the payment transaction, performing, by the payment transmitting data provided by the consumer to the device reader, receiving configuration settings for the payment device to permit execution of the payment transaction; and
receiving configuration settings for the payment application to permit execution of the payment transaction.

35.    (Previously Presented) The method of claim 32, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, or accessing data stored in the payment device.

36.    (Previously Presented) The method of claim 32, further comprising: receiving, along with the command or the script from the device reader for performing the issuer update, a cryptogram for confirming the authenticity of the issuer.
10.    (Previously Presented) The method of claim 1, wherein the identification data includes a cryptogram for confirming the authenticity' of the issuer.
37.    (Previously Presented) The method of claim 32, further comprising: launching the payment application installed on the memory of the payment
device upon detecting the presence of the device reader.

38.    (Previously Presented) The method of claim 32, wherein the issuer update is performed to complete the payment transaction.



Application 15/695568 (mapped  43-49)
Patent 9824355 (mapped 11,15-16)
Claims 43-49 are rejected on the grounds of nonstatutory double patenting over claims 11,15-16 of Patent 9824355



43. (New) A payment device, comprising: a processor;
a contactless element that communicates and transfers data using a wireless communications technology;
a memory storing a payment application; and
a set of instructions stored in the memory, which when executed by the processor, cause the processor to:
 detect a presence of a device reader using the wireless communications technology;
receive data or a command from the device reader to trigger activation of the payment application;
transfer data identifying a payment account or consumer associated with the payment device for conducting a transaction;
receive a command or a script from the device reader for performing an issuer update on the payment device; and
perform the issuer update on the payment device using the device reader, wherein the issuer update transmits the data received from the issuer to the payment device.
Claim 11. (Currently Amended) A device reader, comprising: a processor; a memory; and
a set of instructions stored in the memory, which when executed by the processor implement a method to;
detect a presence of a payment device using a wireless communications technology, wherein the payment device includes a contactless element that communicates and transfers data using wireless communications technology, the presence of the payment device launches a payment application installed on a memory of the payment device;
transfer data or a command to the payment device to trigger activation of the payment application installed on the memory of the payment device;
receive data identifying a payment account or consumer associated with the payment device;
in response to receiving the data, determine that an interaction with the payment device or  the consumer is required prior to a performance of a payment transaction;
determine that the interaction has been performed; after determining that the interaction has been performed, detect the presence of the payment device using the wireless communications technology of the device reader;
perform the payment transaction;
receive a message from issuer of the payment account after performing the transaction, the message including data to be transmitted to the payment device;
determine that an interaction with the payment device is required based on the received message from the issuer;
request that the payment device be presented to the device reader;
 and perform an issuer update on the payment device by transmitting the data to the contactless element of the payment device via the wireless communications technology of the device reader, wherein the issuer update includes identification data to confirm authenticity of the issuer.
44. (New) The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
upon transferring the data identifying the payment account or consumer associated with the payment device:
receive data from the device reader to update data stored on the payment device, the updating including updating a transaction record stored in the device or setting a counter value.

45.    (New) The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
prior to performance of the payment transaction, perform at least one of: transmit data provided by the consumer to the device reader, receive configuration settings for the payment device to permit execution of the payment transaction; and
receive configuration settings for the payment application to permit execution of the payment transaction.

46.    (New) The payment device of claim 43, wherein performing the issuer update includes one or more of setting a value of a counter, configuring a function of the payment device, enabling or disabling a function of the payment device, or accessing data stored in the payment device.

47.    (New) The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
receive, along with the command or the script from the device reader for performing the issuer update, a cryptogram for confirming the authenticity of the issuer.

48.    (New) The payment device of claim 43, wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to:
launch the payment application installed on the memory of the payment device upon detecting the presence of the device reader.

49.    (New) The payment device of claim 43, wherein the issuer update is performed to complete the payment transaction.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-35, 37-38 and 43-46, 48-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loh et al (PGPub 2009/0143104) and further in view of Kranzley A et al (PGPub 20100131413).

As regards claims 32 and 43, Loh discloses detecting a presence of a device reader using a wireless communications technology of a payment device, wherein the payment device includes a contactless element that communicates and transfers data using the wireless communications technology; [0036]

receiving, by the payment device, data from the device reader to trigger activation of a payment application installed on a memory of the payment device; [0043]
activating the payment application installed on a memory of the payment device: [0043]
transferring, by the payment device, data identifying a payment account associated with the payment device for conducting a transaction; [0043]
Loh does not expressly disclose receiving, by the payment device, a script from the device reader for performing an issuer update on the payment device; and
Upon processing of a payment transaction from a holder of the payment device to the merchant,    performing the issuer update on the payment device using the device reader, wherein the issuer update transmits data from an issuer of the payment account to the payment device, wherein the issuer update configures a function of the payment device:
receiving, along with the script from the device reader for performing the issuer update, a cryptogram for confirming authenticity of the issuer.
Kranzley discloses receiving, by the payment device, a script from the device reader for performing an issuer update on the payment device; [0027] and
Upon processing of a payment transaction from a holder of the payment device to the merchant,    performing the issuer update on the payment device using the device reader,(0028, If the PIN is validated, the payment device 102 operates to complete the load/reload transaction by opening a stored chip application and updating a stored load amount field with the newly loaded value.) wherein the issuer update transmits data from an issuer of the payment account to the payment device, wherein the issuer update configures a function of the payment device:  (0036;The payment device then determines if the PIN is valid, and, if so, causes a memory of the payment device to be updated with the load amount (e.g., thereby increasing the available off-line balance of funds in the payment device))]. The increasing of the balance invokes a function of the issuer update.
receiving, along with the script from the device reader for performing the issuer update, a cryptogram for confirming authenticity of the issuer. [0034-0035, 0051, 0055,0048,0049]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kranzley in the device of Loh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 33 and 44 ,Loh and Kranzley discloses claims 32 and 43,  Loh further  discloses  receiving, by the payment device, data from the device reader to update data stored on the payment device, the updating including updating a transaction record stored in the device.[0043,0068]

As regards claims 34 and 45, Loh and Kranzley discloses claims 32 and 43,  Loh further discloses  prior to performance of the payment transaction, performing, by the payment transmitting data provided by an account holder of the payment account to the device reader, receiving configuration settings for the payment device to permit execution of the payment transaction; [0052] and
receiving configuration settings for the payment application to permit execution of the payment transaction. [0037]

As regards claims 35 and 46, Loh and Kranzley discloses claims 32 and 43, Loh further discloses wherein performing the issuer update further includes one or more of setting a value of a counter, enabling a function of the payment device disabling a function of the payment device, or accessing data stored in the payment device. [0037]

As regards claims 37 and 48 , Loh and Kranzley discloses claims 32 and 43,  Loh further discloses  launching the payment application installed on the memory of the payment device upon detecting the presence of the device reader.[0009]

As regards claims 38 and 49, Loh and Kranzley discloses claims 32 and 43, Loh further discloses wherein the issuer update is performed to complete the payment transaction.
Loh does not expressly disclose wherein the issuer update is performed to complete the payment transaction.
Kranzley discloses wherein the issuer update is performed to complete the payment transaction. [0034-0035]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kranzley in the device of Loh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 50 and 51, Loh and Kranzley discloses claims 32 and 43, Loh does not expressly disclose receiving, by the payment device, data from the device reader to update data stored on the payment device, the updating including setting a counter value.
Kranzley discloses receiving, by the payment device, data from the device reader to update data stored on the payment device, the updating including setting a counter value. [0028, 0052]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kranzley in the device of Loh. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 52, Loh and Kranzley discloses claim 43, Loh further discloses wherein the payment device is a mobile communication device. [0033]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/         Examiner, Art Unit 3698                                                                                                                                                                                               /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698